              Case 2:16-cr-00142-JAM Document 191 Filed 01/19/21 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     ALENA ALEYKINA
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:16-CR-00142 JAM
12
                                   Plaintiff,            ORDER
13
            v.
14
     ALENA ALEYKINA,
15
                                   Defendant.
16
17
18
            Pursuant to Local Rule 140(a) and 141(b) and based upon the representation contained
19
     in the defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Exh. B,
20
     Aleykina Prison Medical Records” and “Exh. D, Aleykina Pre-Incarceration Medical Records”
21
     in support of his Motion for Early Release (Dkt. 188) shall be SEALED until further order of
22
     this Court, because the documents contain private medical information.
23
            It is further ordered that access to the sealed documents shall be limited to the counsel
24
     for the Defendant and the U.S. Attorney’s Office.
25
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
26
     District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
27
     for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
28
     compelling interest.

                                                    1
     ORDER
             Case 2:16-cr-00142-JAM Document 191 Filed 01/19/21 Page 2 of 2


 1   DATED: January 15, 2021             /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
 2
                                         UNITED STATES DISTRICT COURT JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
     ORDER
